RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                          TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                            NOS. 2019-CA-000939-MR
                            AND 2019-CA-000992-MR


VALARIE ANN NARAMORE                            APPELLANT/CROSS-APPELLEE



       APPEAL AND CROSS-APPEAL FROM BOYD CIRCUIT COURT
v.             HONORABLE JOHN F. VINCENT, JUDGE
                     ACTION NO. 18-CI-00142



DAVID DOWNEY NARAMORE                           APPELLEE/CROSS-APPELLANT



                                  OPINION
                           VACATING & REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, JONES, AND MCNEILL, JUDGES.

JONES, JUDGE: On June 20, 2019, the Boyd Circuit Court entered findings of

fact, conclusions of law, and a decree of dissolution of marriage in the above-

styled action. As part of the decree, the circuit court awarded the Appellant/

Cross-appellee, Valarie Naramore, monthly spousal maintenance of $1,500.00

until such time as she remarries, cohabitates, or “is of the age to receive Social
Security or until further orders of the court should [she] qualify at an [earlier] age

for Social Security disability benefits.” On appeal, both parties challenge the

amount and duration of the circuit court’s maintenance award. Having reviewed

the record and being otherwise sufficiently advised, we VACATE the circuit

court’s decree with respect to the amount and duration of maintenance and

REMAND for entry of a new maintenance award in accordance with this opinion.

                                  I. BACKGROUND

             David and Valarie Naramore were married on February 20, 1998, in

Sevier County, Tennessee. They had one child together during their marriage;

additionally, each had a child from a previous relationship. Initially, Valarie and

David made their home in Louisiana where they lived for approximately fourteen

years. Sometime around 2012, David and Valarie moved to Kentucky after

David’s employer, Marathon Petroleum Corporation (“Marathon”), transferred

David to its Kentucky facility. The couple purchased a home in Boyd County,

Kentucky, which became their marital residence. They were still residing together

in that home at the time Valarie filed for dissolution of the marriage in February of

2018.

             Since the parties’ son was over eighteen by this time, child support

and custody were not at issue in the dissolution, leaving only issues related to

property division, spousal maintenance, and Valarie’s attorney’s fees to be decided


                                          -2-
by the circuit court. On March 2, 2018, the circuit court referred the parties’

dissolution to a domestic relations commissioner (“DRC”) for a report and

recommendation. The DRC conducted a final evidentiary hearing on March 28,

2019.

              The hearing was remarkably amicable. David and Valarie were both

present and testified. Additionally, Jessica Rakes, a physician’s assistant who had

been treating Valarie, testified by telephone about Valarie’s various physical and

mental conditions and their effect on Valarie’s ability to work. Without objection,

Valarie also introduced records from Regional Psychotherapy Services, Inc., where

she was being treated for bipolar disorder, anxiety disorder NOS, and attention

deficit disorder hyperactive type, including a letter dated July 10, 2018, opining

that Valarie’s psychological issues made it unable for her to maintain gainful

employment. Ms. Rakes also testified that she did not believe Valarie was capable

of working.

              Valarie testified that she had not worked since the parties left

Louisiana, and that she did not believe she was capable of maintaining steady

employment at this time due to her physical and mental health issues. Valarie

testified that after the dissolution she would not have a personal support system in

Kentucky and would not have anywhere to live in Kentucky. As a result, after the

dissolution was final, she planned to move to Oklahoma City to be closer to her


                                          -3-
adult daughter from a previous relationship. She requested that her jewelry, some

furniture, and a few other items of personal property be awarded to her. She did

not want the marital residence, the parties’ camper, or any of their vehicles. She

agreed that one of the vehicles should be given to the parties’ son and that David

should be awarded the other vehicle. She requested that the marital home and

camper be awarded to David and that he be ordered to pay half of the marital

equity in those assets to her. She also requested that she be awarded half of the

marital value of David’s retirement accounts consisting of two 401(k)s and a

separate pension account. Valarie agreed that credit card debt of approximately

$7,000.00 should be assigned to her because the debt was incurred by her to pay

for her daughter’s education.

             Valarie testified that the parties enjoyed a middle-class lifestyle

during their marriage. They lived in a nice home, were able to provide for their

son, took vacations, and were able to pay their bills without difficulty. Without

maintenance, Valarie did not believe she would be able to maintain a lifestyle

anywhere close to the lifestyle she enjoyed during the parties’ twenty-year

marriage.

             Valarie testified that she had done some research into what her living

expenses in Oklahoma City would be after the dissolution was final. She estimated

her monthly expenses would likely be about $3,555.00 broken down as follows:


                                         -4-
(1) credit card payment-$170.00; (2) cable/internet-$200.00; (3) gas-$75.00; (4)

electric-$150.00; (5) medical insurance-$500.00 plus; (6) housing-$700.00; (7)

water-$55.00; (8) cell phone-$190.00; (9) trash-$30.00; (10) groceries-$300.00;

(11) prescriptions-$300.00; (12) medical expenses-$350.00; (13) haircut-$35.00;

(14) car fare1-$300.00; and (15) entertainment-$100.00. Based on these expenses,

Valarie requested an open-ended maintenance award of $3,555.00 per month.

              David testified that he agreed with the proposed personal property

distribution Valarie submitted to the DRC. David testified that in conjunction with

the dissolution, the marital residence was appraised at $125,000.00. The parties

agreed with the appraisal. David further testified that the balance of the mortgage

for the marital property was $92,862.00. David was willing to assume all the

remaining debt on the property, refinance it in his name, and pay Valarie one-half

of the marital equity in the home. David testified that the parties owned a 2008

Passport Ultra Lite camper for recreational use that had a resale value of

approximately $5,360.00. David agreed that he should be awarded the camper and

that Valarie should receive half of the parties’ equity in it.




1
  When questioned, Valarie explained that her ailments rendered her unable to drive and that
while her daughter would be able to help her some, she would have to secure her own
transportation because her daughter had two young children and could not take her everywhere
she would need to go during the day.

                                             -5-
             David testified that during the marriage he worked at both Trinity

Marine and Marathon and had 401(k) plans from both employers in addition to a

pension from Marathon. David explained that he worked for Trinity Marine ten

years before he married Valarie and another ten years after, for a total of twenty

years. The value of David’s Trinity Marine 401(k) at the time of the hearing was

$114,603.05. After leaving Trinity Marine, David began working for Marathon.

At the time of the dissolution hearing, David had been working for Marathon for a

little over ten years. David’s Marathon 401(k) was valued at $248,745.99, and he

agreed that it was all marital. David testified he also had a Marathon pension

worth $128,547.80. David testified that it was his understanding that after entry of

a court order Valarie would be able to get a lump sum for her portion of the

pension and the 401(k)s; however, he was unsure whether there would be any

penalties assessed against Valarie if she withdrew the funds before retirement age.

             David testified that his guaranteed base salary at Marathon is

approximately $123,000.00 per year. In addition, he receives an annual, non-

guaranteed bonus. The last bonus he received was $14,000.00. The only marital

debt was the credit card debt Valarie agreed to assume and the mortgage on the

marital residence. David did not testify as to his monthly expenses aside from

having a mortgage payment on the marital residence and corresponding utility

bills. David agreed that Valarie needed some maintenance to provide for herself


                                         -6-
but did not specify an amount he thought would be sufficient. He believed that

maintenance should only be awarded until Valarie was eligible to receive

retirement or disability benefits. Finally, David testified that he had already paid

$2,000.00 toward Valarie’s attorney’s fees, and he did not believe he should be

required to pay any additional fees because Valarie would have enough money

from the property settlement to pay them herself.

             The DRC entered its report and recommendation on May 15, 2019.

The DRC accepted the parties’ agreement with respect to the division of their

personal property and recommended that the parties’ personal property be awarded

in accordance with their agreement. The DRC determined that the parties’ camper

was worth $5,360.00, the value testified to by David, and recommended that David

be awarded the camper and ordered to pay Valarie one-half of its value, $2,680.00.

The DRC also accepted the appraised value of the marital residence, $125,000.00,

and noted that neither party objected to that value. The DRC recommended that

the marital residence be awarded to David; David should refinance the property

and the outstanding debt ($92,962.11) in his name; and David should pay Valarie

$16,000.00, one-half of the equity in the marital residence.

             The DRC determined that the Marathon 401(k) and the Marathon

pension were wholly marital and should be divided equally between the parties.

Based on the values submitted during the hearing, each party would receive


                                         -7-
approximately $124,372.99 from the Marathon 401(k) and $64,273.90 from the

Marathon pension. The DRC determined that the Trinity Marine 401(k) was both

marital and nonmarital and that the marital portion should be divided equally

between the parties. Based on David’s testimony, the Trinity Marine 401(k) had a

total value of $114,603.05, half of which was nonmarital, making the marital

portion of the Trinity Marine 401(k) worth approximately $57,301.52. Therefore,

Valarie’s portion of the Trinity Marine 401(k) would be worth approximately

$28,650.76.

              The DRC recommended that Valarie be awarded one-half of any tax

refund for the 2018 tax year. That amount was not known at the time of the

hearing. The DRC also recommended that Valarie be awarded one-fourth of

David’s 2018 bonus, which he had not yet received, and that she receive one-half

of the $14,000.00 bonus David earned in 2017.

              The DRC next considered maintenance. The DRC noted that Valarie

testified to monthly expenses of $3,555.00; it found that Valarie had reasonable

expenses of $3,550.00.2 Based on the testimony, the DRC found that Valarie was

unable to work. As such, the DRC concluded that Valarie “is unable to meet her



2
 There is a five-dollar discrepancy between Valarie’s submitted expenses and expenses the DRC
determined were reasonable. The DRC did not explain any rationale for reducing the expenses
by five dollars. Given the lack of reasoning, we suspect that this was simply a typographical
error, and the DRC most likely intended the recommendation to encompass the total expenses
submitted by Valarie.

                                            -8-
reasonable needs through her employment and has no income.” In contrast, the

DRC noted that David was employed making a guaranteed gross salary of

approximately $123,000.00 per year in addition to yearly bonuses, the last of

which was $14,000.00.

             The DRC did not believe it was appropriate to require Valarie to

exhaust her portion of the 401(k)s and pension to meet her current needs and did

not believe that the other property and cash awarded to Valarie would be sufficient

to do so. The DRC ultimately recommended that David be ordered to pay Valarie

$1,500.00 per month in maintenance until she remarries or cohabitates, is of the

age to receive Social Security, or until further orders of the court should Valarie

qualify at an early age for Social Security disability benefits.

             Lastly, the DRC found that Valarie had incurred attorney’s fees and

costs for the dissolution in the amount of $10,468.00, and that David had already

paid $2,000.00 toward Valarie’s attorney’s fees. The DRC ordered David to pay

an additional $3,000.00 to Valarie’s counsel.

             Both parties filed exceptions to the DRC’s report and

recommendation. With the exception of a minor clarification, the circuit court

accepted the DRC’s report and recommendation and incorporated it into its June

20, 2019, final decree.




                                          -9-
                This appeal and cross-appeal followed with both parties asserting that

the circuit court erred with respect to the amount and duration of Valarie’s

maintenance award.

                                II. STANDARD OF REVIEW

                The award of spousal maintenance “has traditionally been delegated

to the sound and broad discretion of the trial court[.]” Barbarine v. Barbarine, 925
S.W.2d 831, 832 (Ky. App. 1996). On appeal, this Court may only disturb the

award of spousal maintenance if the circuit court has “abused its discretion or

based its decision on findings of fact that are clearly erroneous[.]” Powell v.

Powell, 107 S.W.3d 222, 224 (Ky. 2003) (citations omitted). Abuse of discretion

occurs when the circuit court’s decision is “arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Artrip v. Noe, 311 S.W.3d 229, 232 (Ky.

2010) (citation omitted).

                                     III. ANALYSIS

                The determination of maintenance involves a two-pronged analysis.

First, the circuit court must decide whether the requesting spouse is even entitled to

maintenance at all by examining that spouse’s financial needs and resources.

Wattenberger v. Wattenberger, 577 S.W.3d 786, 787-88 (Ky. App. 2019).

Pursuant to KRS3 403.200(1), the circuit court may award maintenance if it finds


3
    Kentucky Revised Statute.

                                          -10-
that the spouse seeking maintenance: (a) lacks sufficient property, including

marital property apportioned to her, to provide for her reasonable needs; and (b) is

unable to support herself through appropriate employment. McVicker v. McVicker,

461 S.W.3d 404, 420 (Ky. App. 2015).

             If, based on those factors, an award of maintenance is justified, the

circuit court must then decide the appropriate amount and duration of the award

while considering all relevant factors, including:

             (a) The financial resources of the party seeking
             maintenance, including marital property apportioned to
             him, and his ability to meet his needs independently. . .;

             (b) The time necessary to acquire sufficient education or
             training to enable the party seeking maintenance to find
             appropriate employment;

             (c) The standard of living established during the
             marriage;

             (d) The duration of the marriage;

             (e) The age, and the physical and emotional condition of
             the spouse seeking maintenance; and

             (f) The ability of the spouse from whom maintenance is
             sought to meet his needs while meeting those of the
             spouse seeking maintenance.

KRS 403.200(2).

             David conceded that Valarie is entitled to an award of maintenance, a

concession that is supported by the record. The issue we must determine is


                                        -11-
whether the circuit court abused its discretion with respect to the amount and

duration of that maintenance.

             We begin with Valarie’s expenses. The DRC determined that Valarie

had reasonable monthly expenses of $3,550.00. David argues that the expenses are

speculative. However, Valarie testified that they were based on her preliminary

research of the Oklahoma City area as well as information concerning what it

would cost her to obtain insurance and what that coverage would provide to her.

Notably, David did not present any affirmative evidence to contradict Valarie’s

estimated expenses, and his counsel spent very little time cross-examining Valarie

regarding her estimates. Having reviewed the record, we cannot conclude that the

circuit court erred in accepting the DRC’s recommendation that these expenses

were both necessary and reasonable. Therefore, we shall evaluate the maintenance

award in light of these expenses.

             The first factor requires a consideration of Valarie’s financial

resources, including marital property apportioned to her and her ability to meet her

needs independently. Valarie’s financial resources are extremely limited. Valarie

does not appear to have any significant assets apart from what she was awarded by

the circuit court in the dissolution. As part of the property settlement, David was

ordered to pay Valarie a total of $33,190.00 representing her interest in the marital

portions of (1) the parties’ home and camper; (2) David’s bonuses; and (3) certain


                                         -12-
tax refunds. She has $7,000.00 in credit card debt and owes attorney’s fees in the

amount of $5,468.00.4 Valarie’s estimated expenses account for payments toward

the credit card debt, but do not take into consideration the outstanding attorney’s

fees. Subtracting the attorney’s fee balance from the total cash award leaves

Valarie with $27,722.00 in cash. She testified that she will also incur moving

expenses associated with relocating to Oklahoma City. Indeed, the DRC’s report

noted that relocating and finding suitable housing would take a significant amount

of the monetary assets that had been awarded to Valarie.

                 Additionally, Valarie does not presently have an income-producing

vocation and suffers from a myriad of medical conditions. Valarie’s medical

providers testified that she is unable to work; David did not produce any evidence

to contradict this testimony. Additionally, Valarie has been out of the workforce

since the parties moved to Kentucky several years ago.

                 Although David acknowledges that Valarie is unable to work at this

time, he believes Valarie could meet her needs by withdrawing money or taking a

lump sum payment from the 401(k)s and pension accounts awarded to her in the

dissolution. He points out that Valarie’s portion of these accounts totals

approximately $217,297.65. During the hearing, David admitted that there could

be early withdrawal penalties assessed if Valarie withdrew money from the


4
    This represents the balance due after David’s $7,000.00 contribution.

                                                -13-
accounts prior to reaching retirement age. Valarie is in her fifties; she could easily

live several more decades and would need those funds for her own retirement.

Therefore, we agree with the DRC and the circuit court that the retirement

accounts should not be considered a readily available source of income from which

Valarie can meet her present-day, preretirement-age needs.

             David also asserts that Valarie should be able to obtain Social

Security disability income given her inability to work, and that she could use that

income to meet her needs. However, Valarie’s eligibility for Social Security

disability benefits does not require a reduction or elimination of maintenance. See

Calloway v. Calloway, 832 S.W.2d 890, 894 (Ky. App. 1992).

             The next factor is the time necessary to acquire sufficient education or

training to enable the party seeking maintenance to find appropriate employment.

Valarie has a teaching degree and some prior work experience. However, she has

been out of the workforce for almost a decade. With additional time, she might be

able to find employment. However, Valarie’s current mental and physical

conditions render her unable to work, and there does not appear to be any

likelihood for improvement in the immediate future.

             The next factors are the duration of the marriage and the standard of

living the parties enjoyed during the marriage. Valarie and David were married for

just over twenty years. During that time they enjoyed a solid, middle-class


                                         -14-
lifestyle. They lived in a nice home, had a recreational camper, owned two

vehicles, were able to pay their bills without difficulty, and took vacations. While

their lifestyle was not extravagant by any means, it was comfortable.

             The next factor is the “age, and the physical and emotional condition

of the spouse seeking maintenance.” Valarie is in her mid-fifties. She has

numerous physical and mental health problems that prevent her from working and

driving a car. She testified that she would be relying on her daughter to help her

with some aspects of daily living such as cleaning.

             The last factor is the “ability of the spouse from whom maintenance is

sought to meet his needs while meeting those of the spouse seeking maintenance.”

David is employed at Marathon. He has a guaranteed base salary of $123,000.00,

in addition to a yearly bonus. David’s employment provides him with medical

benefits, a pension, and a 401(k) plan. Despite the fact that David knew Valarie

was seeking maintenance, he failed to present any detailed evidence concerning his

expenses. He testified only that he would have a mortgage payment and utility

bills associated with the residence. David argues in his brief to this Court that he

has additional expenses associated with providing an education for the parties’ son

who is over eighteen as well as his and his son’s “normal living expenses.” While

this may be the case, David failed to offer any testimony or evidence of such




                                         -15-
expenses during the proceedings below, and we cannot consider it now.5 Based on

the evidence below, it appears that David is more than capable of meeting his

needs while paying the full amount of maintenance requested by Valarie.

              Even though the circuit court determined that Valarie had reasonable

expenses of $3,550.00, it awarded her only $1,500.00 per month in maintenance.

This leaves Valarie responsible for a $2,050.00 shortfall each month. She has only

the property awarded to her in the dissolution to cover this monthly shortfall.

Assuming she does not take early withdrawals from the 401(k)s and pension, she

will exhaust all the cash awarded to her in just a little over a year. In contrast,

David will continue living the same lifestyle the couple previously enjoyed.

              The circuit court did not offer any explanation regarding the disparity

between Valarie’s reasonable expenses and the maintenance payment. It also

failed to consider whether David had the ability to pay more maintenance to

Valarie. The disparity between Valarie’s monthly income and David’s income is

enormous. Based on this disparity and Valarie’s inability to provide for herself at




5
 “We will not consider evidence the circuit court had no opportunity to examine.” Kindred
Nursing Centers Ltd. P’ship v. Leffew, 398 S.W.3d 463, 468 n.5 (Ky. App. 2013). See also
Stuber v. Snyder’s Comm., 261 Ky. 338, 87 S.W.2d 614, 617-18 (1935). Consistent with this
case law, Kentucky Rule of Civil Procedure (“CR”) 76.12 prohibits the inclusion in appellate
briefs of any evidence that was not part of the record below and we must refrain from
considering such extraneous material on appeal. Baker v. Jones, 199 S.W.3d 749, 753 (Ky. App.
2006).

                                            -16-
this juncture, we agree with Valarie that she should have been awarded more

maintenance.

              This is not to say that we necessarily believe that David should be

ordered to pay the entire amount requested by Valarie. However, leaving Valarie

with a shortfall of over $2,000.00 a month is unconscionable and a clear abuse of

discretion. See Powell, 107 S.W.3d at 224. “[W]here one is unable due to health

problems to be self-supporting, the statute is appropriately utilized to prevent the

‘drastic change’ in the standard of living [after the dissolution].” Leitsch v.

Leitsch, 839 S.W.2d 287, 290 (Ky. App. 1992). On remand, the circuit court

should reassess the amount of maintenance awarded to Valarie to even out the

disparity and provide Valarie with enough resources to allow her to enjoy a

lifestyle more similar to the lifestyle she enjoyed during the parties’ marriage.6

               With respect to the duration of maintenance, we also must agree with

Valarie. The circuit court ordered that the maintenance was to cease when Valarie

“is of the age to receive Social Security.” There was no evidence submitted

regarding when this would occur or how much Valarie would be eligible to




6
  We note that the DRC referenced David’s gross income instead of his net income. Net income
is preferred over gross income. See Powell, 107 S.W.3d at 226. To the extent the record
contains some evidence of David’s net income, the circuit court should use that amount in
determining the proper amount of Valarie’s maintenance award on remand.



                                            -17-
receive.7 Without such evidence, the circuit court’s order to stop all maintenance

when Valarie was “of the age to receive Social Security” was arbitrary. Russell v.

Russell, 878 S.W.2d 24, 27 (Ky. App. 1994). Therefore, we must vacate the

maintenance award with respect to duration and remand for entry of a new award

in light of the evidence submitted. When the evidence regarding entitlement to and

amount of future benefits is speculative, it is better practice to enter an open-ended

award that can be reduced or eliminated pursuant to KRS 403.250. Calloway, 832
S.W.2d at 894.

                                     IV. CONCLUSION

              Based on the foregoing, we VACATE the Boyd Circuit Court’s

judgment awarding spousal maintenance and REMAND for entry of a new

maintenance award consistent with this Opinion.

              ALL CONCUR.



    BRIEFS FOR APPELLANT/CROSS-                BRIEF FOR APPELLEE/CROSS-
    APPELLEE:                                  APPELLANT:

    Stephen McGinnis                           Sharon Rowsey
    Greenup, Kentucky                          Ashland, Kentucky




7
  Additionally, there was no evidence submitted regarding when Valarie would be able to begin
drawing on the 401(k)s and pension plans without penalty and how much she would be entitled
to receive each month or year.

                                             -18-